In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00019-CR

THE STATE OF TEXAS                           §   On Appeal from the 213th District Court

                                             §   of Tarrant County (1470860D)

V.                                           §   November 8, 2018

                                             §   Opinion by Justice Pittman

RAUL CORTEZ, Appellee                        §   (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order setting

aside the indictment is reversed, and this case is remanded to the trial court for further

proceedings.

      It is further ordered that Appellant The State of Texas shall pay all of the costs

of this appeal, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Mark T. Pittman________________
   Justice Mark T. Pittman